Title: To George Washington from Captain Caleb Gibbs, 23 November 1777
From: Gibbs, Caleb
To: Washington, George



Dear Sir,
Peeks Kill [N.Y.] at Mr Kennedy’s 23d Novembr 1777

I wrote Colo. Harrison on the 21st Ulto from Morristown informing him of the disagreable peice of intelligence which I had that day received, of the Illness of Colo. Hamilton, and of my intention to set out immediately for Peeks Kill with all possible dispatch.
I accordingly arrived here yesterday morning about 9 oClock, w[h]ere I found Colo. Hamilton much worse than I expected, labouring under a Violent nerves fever, and raging to the greatest extremity, he continued through the day, & last night very Ill. He is this morning something better, the fever in some small degree abated. every possible

measure is taking to restore him, & it is the oppinion of the Doctr two or three days will determine his fate.
The place where he is, is a very good house, & that is all can be said, Just to keep him from this inclement season. no kind of necessary is here but what is sent for the distance of 20 miles. Doctrs Adams or Ustice has kept constantly with him and have paid the greatest attention possible to him, both by day & Night, and to do those Gentlemen Justice, they have spared no pains in making things comfortable around him.
Colo. Hamilton bears his sickness with becoming fortitude but is Confident he shall not survive long. Thinking your Excellency would be Anxious to hear how Colo. Hamilton was, I have sent this to be forwarded by the Stationary Expresses—Which will wait any Commands your Excellency may have. I am With the Greatest Respect Your Excellencys Most Obedt Humbe servt

C. Gibbs


P.S. Colo. Hamilton desires his Affectionate Respect to you Sir, & Love to the Gentlemen of the family.

